DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  The claims include two claims numbered 13.
Misnumbered claims 13 (second incidence) to 25 have been renumbered 13-26. See attached renumbered claims.  This Office Action will refer to the renumbered claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-6, 8-11, 13-17, 19-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Patel (US 4,815,450).
Regarding claim 2, Patel discloses a medical device comprising an inner element 10, and an outer element 9 positioned at least partly around the inner element (fig. 5), wherein the outer element comprising compression stiffening particles (spheres 29), the compression stiffening particles being transitionable from a first state to a second state in response to application of pressure (via vacuum pump), the compression stiffening particles having higher rigidity in the second state than in the first state (col. 6, lines 13-21), and a pressure source (vacuum pump) operable coupled to the outer element and configured to apply pressure sufficient to transition the compression stiffening particles from the first state to the second state (col. 6, lines 13-21; fig. 5).
Regarding claim 3, Patel discloses that the inner element and the outer element are elongated in a longitudinal direction (fig. 2) and moveable relative to one another along the longitudinal direction (abstract: “endoscope slideably nested inside of a guiding tube”).
Regarding claim 4, the outer tube is a guide tube for receiving a medical device therethrough and therefore is a cannula.  Therefore the device is interpreted to be part of a cannula system.
Regarding claim 5, the inner member is an endoscope, and the outer member is a guide tube that is received around the endoscope.  Therefore, the endoscope forms the core structure of the assembly.
Regarding claim 6, Patel discloses that in the first state, the compression stiffening particles are freely movable within the chamber (col. 6, lines 15-17).  When the pressure is applied the particles can no longer move freely and therefore are interpreted to be interlocked.
Regarding claim 8, Patel discloses that the pressure source is a vacuum source (col. 6, lines 16-19).
Regarding claim 9, Patel discloses that the outer element 9 comprises the compression stiffening particles and comprises a tube having a later wall 26 surrounding a passage 28, the later wall being a double walled structure comprising an outer wall and an inner wall, the particles located in a space between the outer wall and the inner wall (see fig. 5, annotated below).

    PNG
    media_image1.png
    435
    886
    media_image1.png
    Greyscale

Regarding 10, Patel discloses that the pressure source is operably coupled to the passage (col. 6, lines 16-19).
Regarding claim 11, Patel discloses that the pressure source is a vacuum source operably coupled to draw a vacuum in the space between the outer wall and the inner wall (col. 6, lines 16-19).
Regarding claim 13, Patel discloses that the inner element (endoscope 10) may also comprise the compression stiffening particles located within a passage in the tube (col. 6, lines 28-31).

Regarding claim 14, Patel discloses a medical device comprising an inner tube, an outer tube positioned around the inner tube (see fig. 5 annotated below), a space 28 located between the outer tube and the inner tube, and compression stiffening particles 29 in the pace between the outer tube and the inner tube (col. 6, lines 15-16; fig. 5), the compression stiffening particles being transitionable from a first state to a second state in response to application of pressure to the compression stiffening particles, the compression stiffening particles having a higher rigidity in the second state than the first (col. 6, lines 13-21).

    PNG
    media_image2.png
    434
    895
    media_image2.png
    Greyscale

Regarding claim 15, Patel discloses that the pressure source is operably coupled to alter a pressure of the space (col. 6, lines 16-18).
Regarding claim 16, Patel discloses that the pressure source is a vacuum source (col. 6, lines 16-18).
Regarding claim 17, Patel discloses a pressure source (vacuum pump) operably coupled to alter a pressure of an interior space 28 surrounded by the inner tube (col. 6, lines 16-19).
Regarding claim 19, the inner member is an endoscope, and the outer member is a guide tube that is received around the endoscope.  Therefore, the endoscope forms the core structure of the assembly.
Regarding claim 20, Patel discloses that the inner member (endoscope 10) can include the composite wall element as described with regard to outer tube 9 (col. 6, lines 28-31).  The endoscope within the guide tube forms a core structure for the cannula system.
Regarding claim 21, Patel discloses that the device is a sheath (guide tube 9) that is positioned concentrically around a core structure (endoscope 10) (fig. 2).

Regarding claim 22, Patel discloses a medical device comprising a tube comprising a lateral wall surrounding a passage 28 (see fig. 5 annotated below), and compression stiffening particles 29 in the passage of the tube (col. 6, lines 15-16; fig. 5), the compression stiffening particles being transitionable from a first state to a second state in response to application of pressure to the compression stiffening particles, the compression stiffening particles having a higher rigidity in the second state than the first (col. 6, lines 13-21).

    PNG
    media_image3.png
    433
    893
    media_image3.png
    Greyscale

Regarding claim 23, Patel discloses a pressure source (vacuum pump) operably coupled to the passage (col. 6, lines 16-19).
Regarding claim 24, Patel discloses that the pressure source is a vacuum source (col. 6, lines 16-19).
Regarding claim 25, the outer tube is a guide tube for receiving a medical device therethrough and therefore is a cannula.  Therefore the device is interpreted to be part of a cannula system.
Regarding claim 26, Patel discloses that the inner member (endoscope 10) can include the composite wall element as described with regard to outer tube 9 (col. 6, lines 28-31).  The endoscope within the guide tube forms a core structure for the cannula system.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Lederman (US 4,011,611).
Regarding claim 7, Patel discloses that the particles are formed from plastic (col. 6, line 14), but fails to disclose the specific type of plastic.  Lederman teaches that expanded polystyrene can be formed into particles or spheres that are lightweight and waterproof (abstract).  It would have been obvious to one of ordinary skill in the art at the time of invention to used expanded polystyrene spheres in the device of Patel because Patel discloses that the spheres are plastic and expanded polystyrene is a known material having properties suitable for use as the plastic spheres.
Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 12, the prior art fails to teach or fairly suggest the inner wall being compliant, the inner wall being suctioned against the compression stiffening particles in response to the vacuum being drawn in the space, in combination with the features of the invention, substantially as claimed.
Regarding claim 18, the prior art fails to teach or fairly suggest the pressure source configured to pressurized the interior space to a level sufficient to expand the inner tube against the compression stiffening particles, in combination with the features of the invention, substantially as claimed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783